DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art fails to disclose or make obvious an engine fuel system, wherein a primary pump suctions fuel from a fuel source and sends it to a secondary tank which contains as secondary pump in series with the primary pump, wherein the line connecting the two pumps has an outflow part to output fuel into the tank, and another pipeline connects the interior of the tank with a suction side of the primary pump to send fuel which has been mixed with vaporized fuel to the suction side of the primary pump.
The closest prior art of Jaasma et al (US 2014/0202420) discloses an engine fuel injection system (title) which has a primary tank 21 and a secondary tank 27 containing a secondary pump 2, wherein fuel from the primary tank pumped via pump 1 to a point and mixed with fuel from the secondary tank 27 before being returned to the primary tank 21 via orifice 9 (Fig. 1, shown).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Griffiths et al (US 6,694,955) discloses an engine fuel system having a fuel source 62 from which fuel is pumped into a tank 10 which contains a secondary pump 12 (Fig. 1, shown). Capshaw et al .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN A LATHERS/Primary Examiner, Art Unit 3747